      Case 1:18-cv-05175-VSB-KHP Document 115 Filed 08/04/20 Page 1 of 2


                                                                       Leonid Grinberg
                                                                       MoloLamken LLP
                                                                       430 Park Avenue
                                                                       New York, NY 10022
                                                                       T: 212.607.8160
                                                                       F: 212.607.8161
                                                                       lgrinberg@mololamken.com
                                                                                    08/04/2020
                                                                       www.mololamken.com


July 31, 2020
                                       The Court thanks the parties for the status update. The Court
Honorable Katharine H. Parker          will hold a telephonic status conference on Thursday, September
United States Magistrate Judge
                                       24, 2020 at 2:45 p.m. Counsel are directed to call Judge Parker's
United States District Court
                                       teleconference line at the schedule time. Please dial (866)
Southern District of New York
                                       434-5269, Access code: 4858267.
500 Pearl Street, Room 750
New York, NY 10007

BY CM/ECF

       Re:      Tyreik Williams v. City of New York et al., No. 18 Civ. 5175 (VSB) (KHP):       08/04/2020
                Status Report

Dear Judge Parker:

        Pursuant to the Court’s June 24, 2020 order, the parties write jointly to report on the
status of this matter. See Dkt. 112.

       The parties are working cooperatively to complete the remaining depositions. Mark
Duke’s deposition took place on July 16, 2020, and the parties are in the process of scheduling
Lily Hoffman’s deposition. Pursuant to the Court’s stay, depositions of the remaining third-party
witnesses have not yet been scheduled.
       Document discovery also remains ongoing. Plaintiff served Defendants with requests for
document production and interrogatories on July 24, 2020. Additionally, Plaintiff continues to
gather materials in response to Defendants’ discovery requests. As soon as those materials have
been obtained and reviewed, Plaintiff will promptly disclose any responsive materials to
Defendants. Defendants are also seeking additional documents from Plaintiff and continue to
work with counsel to obtain them.
        Finally, the parties continue to discuss potential settlement in good faith. Defendants are
internally considering a counteroffer following the deliberations at the settlement conference.
       Thank you for your attention to this matter.
     Case 1:18-cv-05175-VSB-KHP Document 115 Filed 08/04/20 Page 2 of 2




Hon. Katharine Parker               -2-                                 July 31, 2020


                                          Respectfully submitted,




      Justin M. Ellis                     Stephanie M. Vilella Alonso
      W. Alex Harris
      Leonid Grinberg                     Counsel for Defendants

      Limited Pro Bono Counsel
        for Tyreik Williams
